DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 7, and 17 have been considered but are moot because the new ground of rejection does not rely on how any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 – 4, 7 – 9 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Jin (US 2018/0143482 A1; herein referenced as “Jin’482”) in view of Kang (US 2020/0009803 A1).
Regarding Claim 1, Jin’482 discloses a display panel (Fig 12-14), comprising: a display screen (61,1000; [0133-0137]; “display screen”, “display panel”) including a main display portion (annotated MAIN PORTION; note that the claim language has not defined the structural boundaries of this “portion” and is interpreted as an area or region) and a bent portion (annotated 1st BENT PORTION, 2nd BENT PORTION, 3rd BENT PORTION; note that the claim language has not defined the structural boundaries of this “portion” and is interpreted as an area or region) extending from an edge (right side edge of MAIN PORTION as seen in Fig 14) of the main display portion (annotated MAIN PORTION) and bent towards a lower side (towards 104) of the main display portion, wherein the bent portion (annotated 1st BENT PORTION, 2nd BENT PORTION, 3rd BENT PORTION) comprises a portion (3rd BENT PORTION) located below the main display portion (MAIN PORTION); a flexible circuit board (104; [0053]; “flexible printed circuit board”) connected (https://www.thefreedictionary.com/connect interpreted to mean joined to  or associated or linked; note that the claim language has not defined the connection itself, if it is a direct or indirect connection, or if it is an electrical connection; 104 is joined or attached or connected to both sides of 110, either directly or indirectly) to an upper (note that the claim language has not established a datum of reference for “upper”; see Fig 14 showing that an upper side or upper surface of 110 in the middle of Fig 14 is the same surface that 104 directly interfaces) side (note also that 104 is indirectly connected to an upper surface and/or lower of 110) of the portion (3rd BENT PORTION) of the bent portion (annotated 1st BENT PORTION, 2nd BENT PORTION, 3rd BENT PORTION) and extending below the main display portion (annotated MAIN PORTION); a control chip (105; [0053-0054]; “drive circuit 105 configured of an IC chip”, “drive circuit 105 supplies the display section 102 with a video signal to be supplied to the pixel electrode of each pixel 102a and a drive signal for controlling the thin-film transistor of each pixel”) mounted on the flexible circuit board (104); and a cover plate (62; [0133-0134]; note that the Applicant has not disclosed structural nor material details of the “cover plate”) attached to the main display portion (MAIN PORTION) and the bent portion (annotated 1st BENT PORTION, 2nd BENT PORTION, 3rd BENT PORTION).
	Jin’482 does not explicitly disclose the cover plate configured to cover the entire bent portion, both ends of the cover plate being aligned with both ends of the display screen.
	Kang teaches of a display panel (Fig 1-2), comprising: a display screen (DM; [0075-0085]; “display”) including a main display portion (portion about DM-P) and a bent portion (portion about DM-B1,DM-B2) extending from an edge of the main display portion and bent towards a lower side of the main display portions wherein the bent portion comprises a portion located below the main display portion (DM-P); and a cover plate (WM; [0075-0083]; “window member”) attached to the main display portion (DM-P) and the bent portion (DM-B1,DM-B2) and configured to cover the entire bent portion (see Fig 2 showing WM covering the entire DM), both ends of the cover plate (WM) being aligned with both ends of the display screen (DM).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the panel as disclosed by Jin’482, comprising a cover plate configured to cover the entire bent portion, both ends of the cover plate being aligned with both ends of the display screen as taught by Kang, in order to provide a window for various shaped products, allow for allow output an image to the window, allow for an image to be substantially visible from outside the display device and eliminate gaps (Kang, [0004,00045,0075-0083, 0112-0113,0134,0135]).


    PNG
    media_image1.png
    434
    769
    media_image1.png
    Greyscale

Annotated Fig 14 from Jin (US 2018/0143482 A1)

Regarding Claim 2, Jin’482 further discloses the display panel (Fig 12-14), wherein the bent portion (annotated 1st BENT PORTION, 2nd BENT PORTION, 3rd BENT PORTION) extends from an edge (towards the right side of the MAIN PORTION in Fig 14) of the main display portion (annotated MAIN PORTION) along a length direction of the main display portion (annotated MAIN PORTION).



Regarding Claim 3, Jin’482 further discloses the display panel (Fig 12-14), wherein the bent portion (annotated 1st BENT PORTION, 2nd BENT PORTION, 3rd BENT PORTION) extends in a direction (see Fig 13) away from either a length direction (D1) or a width direction (D2) of the main display portion (annotated MAIN PORTION).

Regarding Claim 4, Jin’482 further discloses the display panel (Fig 12-14), wherein the bent portion (annotated 1st BENT PORTION, 2nd BENT PORTION, 3rd BENT PORTION) further comprises: a first portion (annotated 1st BENT PORTION) extending away from an edge of the main display portion (annotated MAIN PORTION) in a first direction (towards the right of Fig 14) that is either in a length direction (D1; see Fig 13) or a width direction (D2; see Fig 13) of the main display portion (annotated MAIN PORTION); and a second portion (annotated 2nd BENT PORTION) extending from an edge (lower right edge of 1st BENT PORTION in Fig 13) of the first portion (annotated 1st BENT PORTION) in a second direction (downward direction in Fig 14) away from the main display portion (annotated MAIN PORTION) and being curved to extend back towards (curving towards the left side of Fig 14) the main display portion (annotated MAIN PORTION) in a third direction (towards the left side of Fig 14) that is either in the length direction (D1; see Fig 13) or the width direction (D2; see Fig 13) of the main display portion, and a third portion (annotated 3rd BENT PORTION) configured as the portion located below the main display portion (annotated MAIN PORTION), and extending from an edge (left side edge of 2nd BENT PORTION in Fig 14) of the second portion (annotated  2nd BENT PORTION) away from the first portion (annotated 1st BENT PORTION).
Regarding Claim 7, Jin’482 discloses a terminal device (Fig 12-14), comprising: a housing (62; [0133-0134]); and a display panel (61,1000; [0133-0137]; “display screen”, “display panel”) mounted on the housing (62) and comprising: a display screen (61,1000; [0133-0137]; “display screen”, “display panel”) comprising a main display portion (annotated MAIN PORTION; note that the claim language has not defined the structural boundaries of this “portion” and is interpreted as an area or region) exposed (see Fig 13) outside the housing (62) and a bent portion (annotated 1st BENT PORTION, 2nd BENT PORTION, 3rd BENT PORTION; note that the claim language has not defined the structural boundaries of this “portion” and is interpreted as an area or region) extending from an edge (right side edge of MAIN PORTION as seen in Fig 14) of the main display portion (annotated MAIN PORTION) and having a portion (3rd BENT PORTION) located below the main display portion (MAIN PORTION), a flexible circuit board (104; [0053]; “flexible printed circuit board”) connected (https://www.thefreedictionary.com/connect interpreted to mean joined to  or associated or linked; note that the claim language has not defined the connection itself, if it is a direct or indirect connection, or if it is an electrical connection; 104 is joined or attached or connected to both sides of 110, either directly or indirectly) to an upper (note that the claim language has not established a datum of reference for “upper”; see Fig 14 showing that an upper side or upper surface of 110 in the middle of Fig 14 is the same surface that 104 directly interfaces) side (note also that 104 is indirectly connected to an upper surface and/or lower of 110) of the portion (3rd BENT PORTION) of the bent portion (annotated 1st BENT PORTION, 2nd BENT PORTION, 3rd BENT PORTION) and extending below the main display portion (annotated MAIN PORTION), a control chip (105; [0053-0054]; “drive circuit 105 configured of an IC chip”, “drive circuit 105 supplies the display section 102 with a video signal to be supplied to the pixel electrode of each pixel 102a and a drive signal for controlling the thin-film transistor of each pixel”) mounted on the flexible circuit board (104) and located inside the housing (62) together with the flexible circuit board (104), and a cover plate (62; [0133-0134]; note that the Applicant has not disclosed structural nor material details of the “cover plate”) attached to the main display portion (MAIN PORTION) and the bent portion (annotated 1st BENT PORTION, 2nd BENT PORTION, 3rd BENT PORTION).
Jin’482 does not explicitly disclose the cover plate configured to cover the entire bent portion, both ends of the cover plate being aligned with both ends of the display screen.
	Kang teaches of a display panel (Fig 1-2), comprising: a display screen (DM; [0075-0085]; “display”) including a main display portion (portion about DM-P) and a bent portion (portion about DM-B1,DM-B2) extending from an edge of the main display portion and bent towards a lower side of the main display portions wherein the bent portion comprises a portion located below the main display portion (DM-P); and a cover plate (WM; [0075-0083]; “window member”) attached to the main display portion (DM-P) and the bent portion (DM-B1,DM-B2) and configured to cover the entire bent portion (see Fig 2 showing WM covering the entire DM), both ends of the cover plate (WM) being aligned with both ends of the display screen (DM).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device as disclosed by Jin’482, comprising a cover plate configured to cover the entire bent portion, both ends of the cover plate being aligned with both ends of the display screen as taught by Kang, in order to provide a window for various shaped products, allow for allow output an image to the window, allow for an image to be substantially visible from outside the display device and eliminate gaps (Kang, [0004,00045,0075-0083, 0112-0113,0134,0135]).

Regarding Claim 8, Jin’482 further discloses the terminal device (Fig 12-14), wherein the housing (62) comprises a side edge (edge/ends at the side of the housing towards 63a,63b), and the bent portion (annotated 1st BENT PORTION, 2nd BENT PORTION, 3rd BENT PORTION) of the display screen (61,1000; [0133-0137]; “display screen”, “display panel”) extends to the side edge of the housing (62).

Regarding Claim 9, Jin’482 further discloses the terminal device (Fig 12-14), wherein the bent portion (annotated 1st BENT PORTION, 2nd BENT PORTION, 3rd BENT PORTION) of the display screen (61,1000; [0133-0137]) further comprises a first portion (annotated 1st BENT PORTION) extending from the edge (right side edge of MAIN PORTION as seen in Fig 14) of the main display portion and a second portion (annotated 2nd BENT PORTION) extending from an edge (lower right edge of 1st BENT PORTION in Fig 13) of the first portion away (downward direction in Fig 14) from the main display portion (annotated MAIN PORTION) and connected to the portion (annotated 3rd BENT PORTION) located below the main display portion, and a connection (see Fig 13-14 showing a physical connected between the curving panel 61 to housing 62; note that the claim language does not describe the structural connection nor if the connection is direct or indirect) between the first portion (1st BENT PORTION) and the second portion (2nd BENT PORTION) is joined (see Fig 13 showing the sides and ends of 63b are physically and at least indirectly connected to 62; interpreted to mean connected; note that the claim language does not describe the structural connection) to the side edge of the housing.

Regarding Claim 15, Jin’482 further discloses the terminal device (Fig 12-14), wherein the control chip (105) is mounted on a side of the flexible circuit board (104) away from the display screen (61,1000; [0133-0137]; “display screen”, “display panel”).

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Jin (US 2018/0143482 A1; herein referenced as “Jin’482”) in view of Kang (US 2020/0009803 A1) as applied to claim 7 above and further in view of Jin (US 2013/0002133 A1; herein referenced as “Jin’133”).

Regarding Claim 12, Jin’482 in view of Kang teaches the limitations of the preceding claim.
Jin’482 further discloses the terminal device (Fig 12-14), wherein the bent portion (annotated 1st BENT PORTION, 2nd BENT PORTION, 3rd BENT PORTION) of the display screen (61,1000; [0133-0137]) comprises a first portion (1st BENT PORTION), a second portion (2nd BENT PORTION), and the portion (3rd BENT PORTION) arranged sequentially along a direction (a direction along the surface of 110) away from the main display portion (annotated MAIN PORTION).
Jin’482 does not explicitly disclose the housing comprises a rear cover plate, and the portion located below the main display portion extends to the rear cover plate.
	Jin’133 teaches of a terminal device (Fig 1,2,18,19), wherein a bent portion (portion of 100 wrapping along section II, D2 and to N1,N3) of a display screen (150,100; [0122-0128]) comprises a first portion (a portion of 100 wrapping along section II, D2 and to N1,N3 closest to D1), a second portion (a portion of 100 wrapping along section II, D2 overlapping section II and including parts of N1), and a third portion (a portion of 100 about N1) arranged sequentially along a direction (a direction along the surface of 100) away from the main display portion (portion of 100 at D1), a housing (160) comprises a rear cover plate (162), and the portion (a portion of 100 about N1) located below the main display portion (portion of 100 at D1) extends to the rear cover plate (162).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device as taught by Jin’482 in view of Kang, wherein the housing comprises a rear cover plate, and the portion located below the main display portion extends to the rear cover plate as taught by Jin’133, in order to provide support and protection (Jin’133, [0122-0128]).

Claims 17, 18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Kuwabara (US 2016/0109852) in view of Jin (US 2018/0143482 A1; herein referenced as “Jin’482”) and Kang (US 2020/0009803 A1).

Regarding Claim 17, Kuwabara discloses a terminal device (Fig 1), comprising: a housing (125,126; [0079-0085]) including a side edge (see sides of 126 in Fig 1C and 1D) and a rear cover plate (125), the side edge (see sides of 126 in Fig 1C and 1D) and the rear cover plate (125) cooperatively defining a mounting chamber (chamber/cavity seen in Fig 1C and 1D); and a display panel (102; [0074]; “display”) mounted on the housing (125,126), comprising: a display screen (surface of 102) comprising a main display portion (annotated MAIN PORTION; note that the claim language has not defined the structural boundaries of this “portion” and is interpreted as an area or region) exposed (see Fig 1A,1B) outside the housing (125,126) and a bent portion (annotated 1st BENT PORTION, 2nd BENT PORTION, 3rd BENT PORTION; note that the claim language has not defined the structural boundaries of this “portion” and is interpreted as an area or region) extending from the main display portion (annotated MAIN PORTION) and having a curving portion (left-side curving parts of 1st BENT PORTION, 2nd BENT PORTION) and a straight portion (straight parts or portions or regions towards the right side of the 1st BENT PORTION, 2nd BENT PORTION and/or 3rd BENT PORTION) located under the main display portion (MAIN PORTION), a flexible circuit board (106; [0072]; “flexible printed circuit”) connected (https://www.thefreedictionary.com/connect interpreted to mean joined to  or associated or linked; note that the claim language has not defined the connection itself, if it is a direct or indirect connection, or if it is an electrical connection; 106 is joined or attached or connected to both sides of 102, either directly or indirectly) to an upper (note that the claim language has not established a datum of reference for “upper”; see Fig 1C showing that an upper side or upper surface of 102 at the end of 102, where 102 interfaces with 106, is the same surface that 106 directly interfaces) side (note also that 106 is indirectly connected to an upper surface and/or lower of 102) of the straight portion (indirectly connected to straight parts towards the right side of the 1st BENT PORTION, 2nd BENT PORTION and directly connected to 3rd BENT PORTION) and extending to under the main display portion (annotated MAIN PORTION), and located inside the mounting chamber (chamber formed by 125,126) together with the flexible circuit board (106).
Kuwabara does not explicitly disclose a control chip mounted on the flexible circuit board and located inside the mounting chamber together with the flexible circuit board and a cover plate attached to the main display portion and the bent portion and configured to cover the entire bent portion, both ends of the cover plate being aligned with both ends of the display screen.
Jin’482 teaches of a terminal device (Fig 12-14), comprising: a housing (62; [0133-0134]); and a display panel (61,1000; [0133-0137]; “display screen”, “display panel”) mounted on the housing (62) and comprising: a display screen (61,1000; [0133-0137]; “display screen”, “display panel”) comprising a main display portion (annotated MAIN PORTION; note that the claim language has not defined the structural boundaries of this “portion” and is interpreted as an area or region) exposed (see Fig 13) outside the housing (62) and a bent portion (annotated 1st BENT PORTION, 2nd BENT PORTION, 3rd BENT PORTION; note that the claim language has not defined the structural boundaries of this “portion” and is interpreted as an area or region) extending from an edge (right side edge of MAIN PORTION as seen in Fig 14) of the main display portion (annotated MAIN PORTION) and having an end (end of 3rd PORTION) below the main display portion (annotated MAIN PORTION), a flexible circuit board (104; [0053]; “flexible printed circuit board”) connected (https://www.thefreedictionary.com/connect interpreted to mean joined to  or associated or linked; note that the claim language has not defined the connection itself, if it is a direct or indirect connection, or if it is an electrical connection; 104 is joined or attached or connected to both sides of 110, either directly or indirectly) to an upper (note that the claim language has not established a datum of reference for “upper”; see Fig 14 showing that an upper side or upper surface of 110 in the middle of Fig 14 is the same surface that 104 directly interfaces) side (note also that 104 is indirectly connected to an upper surface and/or lower of 110) of the end of the bent portion (annotated 1st BENT PORTION, 2nd BENT PORTION, 3rd BENT PORTION) and extending to below the main display portion (annotated MAIN PORTION), and a control chip (105; [0053-0054]; “drive circuit 105 configured of an IC chip”, “drive circuit 105 supplies the display section 102 with a video signal to be supplied to the pixel electrode of each pixel 102a and a drive signal for controlling the thin-film transistor of each pixel”) mounted on the flexible circuit board (104) and located inside the housing (62) together with the flexible circuit board (104).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device as disclosed by Kuwabara, comprising a control chip mounted on the flexible circuit board and located inside the mounting chamber together with the flexible circuit board taught by Jin’482, in order to supply drive signals and provide control of each pixel (Jin’482; [0053-0054]).
Kang teaches of a display panel (Fig 1-2), comprising: a display screen (DM; [0075-0085]; “display”) including a main display portion (portion about DM-P) and a bent portion (portion about DM-B1,DM-B2) extending from an edge of the main display portion and bent towards a lower side of the main display portions wherein the bent portion comprises a portion located below the main display portion (DM-P); and a cover plate (WM; [0075-0083]; “window member”) attached to the main display portion (DM-P) and the bent portion (DM-B1,DM-B2) and configured to cover the entire bent portion (see Fig 2 showing WM covering the entire DM), both ends of the cover plate (WM) being aligned with both ends of the display screen (DM).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the panel as taught by Kuwabara in view of Jin’482, comprising a cover plate configured to cover the entire bent portion, both ends of the cover plate being aligned with both ends of the display screen as taught by Kang, in order to provide a window for various shaped products, allow for allow output an image to the window, allow for an image to be substantially visible from outside the display device and eliminate gaps (Kang, [0004,00045,0075-0083, 0112-0113,0134,0135]).

    PNG
    media_image2.png
    483
    515
    media_image2.png
    Greyscale

Annotated Fig 1C from Kuwabara (US 2016/0109852 A1)

Regarding Claim 18, Kuwabara in view of Jin’482 and Kang teaches the limitations of the preceding claim and Kuwabara further discloses the terminal device (Fig 1), wherein the curving portion (left-side curving parts of 1st BENT PORTION, 2nd BENT PORTION) is exposed (see Fig 1A showing curved sides of 102 are exposed) outside the housing (125,126) and opposite the side edge (see sides of 126 in Fig 1D), and the straight portion (3rd BENT PORTION) extends to the rear cover plate (125).

Regarding Claim 20, Kuwabara in view of Jin’482 and Kang teaches the limitations of the preceding claim and Jin’482 further teaches the terminal device (Fig 12-14), wherein the control chip (105) is mounted on a side of the flexible circuit board (104) away from the display screen (61,1000; [0133-0137]; “display screen”, “display panel”).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROSHN K VARGHESE whose telephone number is (571)270-7975.  The examiner can normally be reached on M-Th: 900 am-300 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jessica Han can be reached on 571-272-2078.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ROSHN K VARGHESE/Examiner, Art Unit 2896